EXHIBIT ATHEROGENICS, INC. (Debtor-in-Possession) BALANCE SHEET November 30, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $50,983,965 Prepaid expenses 829,726 Accounts receivable 51,332 Total current assets 51,865,023 Equipment and leasehold improvements, net of accumulated depreciation and amortization 1,288,544 Total assets $53,153,567 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $125,900 Accrued compensation 260,607 Accrued and other liabilities 65,568 Total current liabilities not subject to compromise 452,075 Prepetition liabilities 306,666,622 Shareholders' deficit Common stock 218,706,283 Warrants 598,361 Accumulated deficit (473,269,774 ) Total shareholders' deficit (253,965,130 ) Total liabilities and shareholders' deficit $53,153,567 ATHEROGENICS, INC. (Debtor-in-Possession) STATEMENT OF OPERATIONS For the month ended November 30, 2008 (Unaudited) Revenues $ — Operating expenses (1): Research and development 728,410 General and administrative 441,225 Total operating expenses 1,169,635 Operating loss (1,169,635 ) Interest and other income — Interest expense — Net loss before reorganization items (1,169,635 ) Reorganization items, net (74,039 ) Net loss $ (1,243,674 ) Net loss per share – basic and diluted $ (0.03 ) Weighted average shares outstanding – basic and diluted 39,518,492 (1) Operating expenses include non-cash depreciation expense of
